Citation Nr: 0945783	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-31 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1971 to May 1974 and 
from January 2003 to January 2004, with service in the Army 
National Guard between these periods of service and after 
January 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Decatur, Georgia Regional 
Office (RO).  This appeal has since been transferred to the 
Atlanta, Georgia, RO.

These claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND 

Generally, service connection may be granted for a disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss and hypertension, when 
manifested to a compensable degree within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

With regard to National Guard service, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2009).

According to the Veteran's service treatment records, in 1974 
the Veteran was treated for right ear otitis.  The March 1974 
separation examination record reveals normal hearing acuity, 
bilaterally.  There is also no complaint or treatment of 
tinnitus in these records.  

It is clear from the record that the Veteran was diagnosed 
with bilateral hearing loss prior to his second period of 
active duty service.  What is not clear is whether it was 
diagnosed during a period of ACDUTRA or INACDUTRA.  

Specifically, the Veteran underwent an audiological 
evaluation conducted by the Army National Guard in December 
1991, the report of which reflects that pure tone thresholds, 
in decibels, which were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
00
00
05
20
40
LEFT
00
00
05
20
60

In addition, audiological examinations in April 1993, July 
1995, June 1997, and November 2002 all report moderate 
hearing loss under the VA criteria. 

Clarification is needed regarding the exact periods the 
Veteran served on ACDUTRA and INACDUTRA.

Regarding the claim of service connection for hypertension, 
the Veteran specifically states that he developed this 
disability during his time in the Georgia Army National 
Guard.  

According to the Veteran's service treatment records during 
the first period of active duty, there is no complaint or 
treatment for hypertension.  The separation examination of 
March 1974, the Veteran had a diastolic blood pressure of 88 
and a systolic blood pressure of 128 at the time of 
separation.  Furthermore, the Veteran reported in his report 
of medical history that he was in good health.  

During the years between the Veteran's two periods of active 
duty, the records indicate he was diagnosed and treated for 
high blood pressure.  For example, in a treatment record, 
dated November 2002, the Veteran stated he was taking 
Accupril and had a diastolic blood pressure of 90 and a 
systolic blood pressure of 144.  Again, it is unclear whether 
hypertension was first diagnosed during a period of ACDUTRA 
or INACDTRA, mainly because at this point dates of those 
periods of service are unknown.  

Also, during a March 2004 VA examination, the Veteran 
indicated that treated, while in the Guard, in 2001 by a Dr. 
Gee in Thomasville, Georgia, and elevated blood pressure was 
found.  These records are not in the claims folder, and 
should be sought.  

In view of the above, further development is needed prior to 
further appellate review of these claims.  Accordingly, the 
case is REMANDED to the AMC for the following action:

1.  The AMC should take the appropriate 
steps, to include through contact with 
the Veteran, to obtain the 2001 records 
referred to above, from Dr. Gee.

2.  Appropriate sources with the Georgia 
Army National Guard should be contacted 
to obtain verification of the exact dates 
of all the Veteran's periods of ACDUTRA 
and INACDUTRA.  If necessary, the 
National Personnel Records Center and the 
Georgia Adjutant General should be 
separately contacted to obtain the exact 
dates and status of the claimant during 
all periods of ACDUTRA, INACDUTRA, or 
other service while a member of Army 
National Guard.

3.  Thereafter, the AMC readjudicate the 
claims of service connection for 
bilateral hearing loss, tinnitus, and 
hypertension.  If either or both 
determinations remain(s) unfavorable to 
the Veteran, the AMC must issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





4

